09-1007-pr
Amaker v. Kelley

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 8th day of November, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          DENNY CHIN,
                               Circuit Judges,
          STEFAN R. UNDERHILL,
                               District Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ANTHONY AMAKER,

                    Plaintiff-Appellant,

                    -v.-                                                                   No. 09-1007-pr

T. KELLEY, J. LANDRY, P. T. JUSTINE, T.G. EGAN, D. A.
SENKOWSKI, M. ALLARD, R. GIRDICH, G. S. GOORD, J.
WOOD, DOCTOR I. ELLEN, J. MITCHELL, H. WORLEY,
DOCTOR L. N. WRIGHT, S. NYE, M. MCKINNON, R. RIVERS,
L. CORYER, A. PAVONE, L. CAYEA, D. ARMITAGE, J. CAREY,
P. W. ANNETTS, R. RIVERA, E. AIKEN, S. GIDEON, R.
LINCOLN, D. LINSLEY, C. O. GORDON, J. REYELL, D.
CHAMPAGNE, J. KELSH, W. CARTER, F. BUSHEY, CHO
PHILLIP, CHO DROM, A.J. ANNUCCI, L.J. LECLAIR, D.


          *
        The Honorable Stefan R. Underhill, of the United States District Court for the District of
Connecticut, sitting by designation.

                                                                  1
LACLAIR, T. L. RICKS, A. BOUCAUD, H. PERRY, B. BANILER,
R. LAMORA, E. LIBERTY, G. RONSOM, R. MAYNARD, C.
DAGGETT, D. SELSKY, K. M. LAPP, R. SEARS, J. BABBIE, SGT.
CHAMPAGNE, DOCTOR K. LEE, R. VAUGHAN, M. NISOFF,

                     Defendants-Appellants,

O. MAYO,

                     Defendant.**
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                       Anthony Amaker, pro se, Pine City, NY.

FOR DEFENDANTS-APPELLEES:                                      Julia Sheridan, Assistant Solicitor General (Andrew
                                                               M. Cuomo, Attorney General, Barabara D.
                                                               Underwood, Solicitor General, and Nancy. A
                                                               Spiegel, Senior Assistant Solicitor General, on the
                                                               brief), Office of the Attorney General, State of New
                                                               York, Albany, NY.

      Appeal from a February 10, 2009, judgment of the United States District Court for the
Northern District of New York (Frederick J. Scullin, Jr., Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court be AFFIRMED.

         Incarcerated plaintiff-appellant Anthony Amaker, proceeding pro se, appeals from the grant
of a motion for summary judgment in favor of defendants, fifty-six employees of the New York
State Department of Corrections, on Amaker’s 42 U.S.C. § 1983 claims. Amaker’s complaint,
liberally construed, alleges that defendants’ conduct while Amaker was incarcerated at Clinton
Correctional Facility and Upstate Correctional Facility violated his rights under the First, Fourth,
Eighth, and Fourteenth Amendments to the United States Constitution. We assume the parties’
familiarity with the underling facts, procedural history, and issues on appeal.

        We review de novo the decision of the District Court to grant summary judgment and will
affirm, only if the record, viewed in the light most favorable to the nonmoving party (here,
Amaker), reveals no genuine issue of material fact. See Fed. R. Civ. P. 56(c); Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 247-48 (1986); Redd v. Wright, 597 F.3d 532, 535-36 (2d Cir. 2010).
Having conducted a de novo review, we hold, for substantially the reasons stated by the District


          **
          The Clerk of the Court is directed to amend the official caption of this action to conform
to the caption listed above.

                                                                   2
Court, see Amaker v. Kelley, No. 01-CV-877 (N.D.N.Y. Feb. 9, 2009) (adopting the Report and
Recommendation of the Magistrate Judge in its entirety), that—to the extent that Amaker’s
complaint contains well-pleaded allegations against defendants at all—defendants are entitled to
summary judgment as a matter of law.

                                        CONCLUSION

        We have considered each of Amaker’s arguments on appeal and find them to be without
merit. For the reasons stated above, we AFFIRM the judgment of the District Court.



                                              FOR THE COURT,
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                 3